Citation Nr: 0904371	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-32 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana. 

In December 2003 a video conference hearing was held before 
the undersigned.  A transcript of the hearing has been 
associated with the claim file.  

The issue of entitlement to TDIU is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected dysthymic disorder does not 
demonstrate total occupational and social impairment, but 
does cause occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no greater, for dysthymic disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9432 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In VCAA letters of April 2006 and 
July 2006 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
provided notice as to the degree of disability and effective 
date of an award.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  In regards to the issue on 
appeal the Board finds that while the preadjudicatory notice 
was inadequate, the essential fairness of the process has not 
been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of August 2007 and in a letter of May 2008, the 
appellant was provided with all of the relevant Diagnostic 
Codes in his case.  Furthermore, in letters of April 2006, 
July 2006 and May 2008 he was provided with examples of the 
medical and lay evidence he may submit to substantiate his 
case.  Subsequent to the SOC and the May 2008 letter the 
appellant's claim was readjudicated in a Supplemental 
Statement of the Case of May 2008.  Therefore, the appellant 
was afforded the required due process.  The veteran was 
provided with the notice and was given the opportunity to 
submit additional evidence, he was provided time to submit 
the same and he was afforded subsequent due process.  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Indeed, from the aggregate of the communications, a 
reasonable person should understand what was required to 
substantiate the claim, to include the impact of the 
disability on daily life, as well as the other Vazquez-Flores 
considerations.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Outpatient 
medical records have been obtained.  The veteran was afforded 
VA examinations.  He was also afforded the opportunity to 
testify at a Video Conference hearing of December 2008.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. § 
4.130.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

Throughout the rating period on appeal, the veteran's 
dysthymic has been evaluated as 50 percent disabling under 
Diagnostic Code 9433.  38 C.F.R. § 4.130.

A 50 percent rating under the general rating formula for 
mental disorders is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent rating under the general rating formula 
for mental disorders is in order when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating applies where the evidence demonstrates 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The Board has reviewed the 
entire record and finds that a uniform rating is warranted.  

After a thorough analysis of the record, the Board finds 
support for assignment of the next-higher 70 percent 
evaluation throughout the rating period on appeal.  In this 
regard, there is no indication that the veteran's dysthymic 
disorder has manifested with obsessional rituals, 
intermittently illogical obscure or irrelevant speech, near 
continuous panic, spatial disorientation or a neglect of 
personal appearance and hygiene.  In fact, all mental health 
records described the veteran as oriented in all spheres.  
There was no evidence of spatial disorientation or near 
continuous panic.  However, the veteran has clearly 
demonstrated other symptoms which are contemplated by the 
higher 70 percent evaluation.  Indeed, the records show that 
the veteran has had difficulty maintaining employment and had 
held over 20 jobs since separating form service in 1997.  
While he is married, counseling records dated between March 
2006 and December 2008 show that the veteran's relationship 
with his wife is increasingly strained.  They have 
experienced increased relationship problems and it was often 
noted that the relationship did better when the veteran was 
away for extended periods of time.  

Additionally, there is a long history of behavior exhibiting 
poor impulse control.  Indeed, records of December 2007 note 
that the veteran described an incident where he was pushed by 
a male while standing in front of a store and the veteran 
proceeded to follow him through the store and ultimately 
engage in a verbal altercation where the police was called.  
The police dismissed and minimized the incident and this 
angered the veteran.  Moreover, December 2008 records note 
the veteran's report of an argument with his supervisor in 
which he had essentially walked away from the job.  At the 
hearing of December 2008 the veteran testified he gets easily 
irritated and had problems with anger.  He also testified, 
and outpatient counseling records support, that he does not 
do well with stress and has lost a number of jobs over 
increased stress.  Furthermore, while the veteran has not 
been noted to be at risk of committing suicide, he has been 
noted at the June 2006 and August 2007 VA examinations to 
express suicidal thoughts.  Moreover, at the hearing of 
December 2008 he testified that the only thing keeping him 
from committing suicide was his daughter.  He further stated 
that if it were not for her, he would not be around.  
Significantly, the records show that the veteran exhibits 
isolative tendencies.  Counseling records of September 2007 
note the veteran's difficulty in dealing with others.  

At the hearing of December 2008 the veteran stated he was 
tired of people and did not want to be around people.  
Indeed, he testified that he tries to avoid crowded places as 
it makes him anxious.  Furthermore, at the hearing of 
December 2008 the veteran described ritualistic behaviors 
where every night he locks his doors and walks outside and 
looks around the house; and compulsive behavior of always 
washing his hands.  Also in support of a higher evaluation 
are counseling records dated between September and December 
2007 noting blunted affect, poor eye contact and slow speech.  
Moreover, in view of the veteran's depressed demeanor and 
prevalent anxiety during the December 2008 hearing, the Board 
finds that the testimony describing the severity of his 
symptoms are credible and warrant the assignment of a 70 
percent disability rating.

The Board also notes that GAF scores at the VA examinations 
of June 2006 and August 2007 were noted to be 43 which 
reflect serious symptoms and serious impairment in social, 
occupational, or school functioning.

In sum, because there is significant evidence in support of a 
higher rating evaluation, the benefit of the doubt will be 
given to the veteran and an increased evaluation of 70 
percent will be assigned.  The Board notes, however, that the 
record otherwise fails to show the veteran's dysthymic 
disorder has manifested with symptoms meeting the criteria 
for a 100 percent rating.  The overall picture is more akin 
to the kind of symptoms contemplated by the criteria for the 
70 percent rating.  Specifically, the veteran's dysthymic 
disorder is not characterized by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  For example, at the June 2006 and August 2007 VA 
examinations, the veteran was fully oriented.  The June 2006 
examination indicated that he was neatly dressed, and that 
there was no impairment in thought process and no delusions 
or hallucinations.  Both examiners found him capable of 
maintaining personal hygiene and engaging in the basic 
activities of daily living.  No other evidence of record 
contradicts these findings.  Moreover, while representative 
of serious impairment, the GAF scores of 43 do not indicate 
the degree of severity contemplated by the 100 percent total 
rating under 38 C.F.R. § 4.130.  

Accordingly, with application of the benefit-of-the-doubt 
doctrine, the Board finds that the veteran's dysthymic 
disorder warrants a 70 percent evaluation, but no higher, 
throughout the rating period on appeal.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a) (2008).

In the present case, the veteran is claiming entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to his service-connected disabilities.  With 
respect to this claim, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA, for the reasons discussed below.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In the present case, the veteran is service-connected for 
dysthymic disorder, rated as 70 percent disabling; lymphatic 
obstruction of the left leg, currently rated as 20 percent 
disabling ganglion cyst extraction scar of the left wrist, 
currently rated as 0 percent disabling; and dog bite scar of 
the left leg, currently rated as 0 percent disabling.  

Once factoring in the increased evaluation for dysthymic 
disorder granted in the instant decision, the veteran does 
meet the percentage thresholds under 38 C.F.R. § 4.16(a).  
Moreover, the evidence of record raises the possibility that 
he is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities. 

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The record reflects that the veteran has had difficulty 
maintaining employment.  He has testified that he has had 
more than 20 jobs since separation from service in 1997 and 
his TDIU claim shows him having 8 different jobs in the 
course of 2 years.  The veteran has attributed his inability 
to maintain employment to his service connected dysthymic 
disorder.  He has stated that due to medical appointments 
associated with his disability and his problems with anger 
control, he has not been able to maintain employment.  

The veteran has not been afforded a VA examination to 
determine his employability.  The Board finds that the 
veteran should be afforded an appropriate VA examination to 
determine whether he is unable to secure or maintain gainful 
employment as a result of his service-connected disabilities.  
See Friscia, supra.

Furthermore, the Board notes that at the hearing of December 
2008 the veteran testified that he had been through the 
Vocational Rehabilitation program at the VA and he had been 
terminated from the program.  It was noted that he went 
trough the program in 2003.  These records have not been 
associated with the claim file.  While the veteran's time at 
the Vocational Rehabilitation program predates the veteran's 
TDIU claim by more than a year, for completeness of the 
record the Board finds that these records should be obtained 
and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Vocational 
Rehabilitation records from 2003 for 
the veteran and associated them with 
the claim file.  

2.  An appropriate VA examination 
should be scheduled to determine the 
effect of the veteran's service-
connected compensable disabilities on 
his employability.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran is unable to secure or maintain 
substantially gainful employment as a 
result of his service connected 
disabilities.  The examination report 
must include a complete rationale for 
all opinions and conclusions expressed. 

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


